EXHIBIT 10.73

 
SECOND THIRD AMENDMENT TO
SERIES D CONVERTIBLE STOCK PURCHASE AGREEMENT
 




NOTE:  Scrivener’s error in the title to, and references in, this
document.  Document no. 373488.1 is the correct, properly entitled Second
Amendment to that certain Series D Convertible Preferred Stock Purchase
Agreement, which was dated as of June 13, 2007, and previously amended.  This
document is the Third Amendment to such Agreement and all references to the
“Second Amendment” herein shall be deemed corrected to read “Third Amendment.”

                                                                  
 

--------------------------------------------------------------------------------

 

SECOND AMENDMENT TO SERIES D CONVERTIBLE STOCK PURCHASE AGREEMENT
 
This Second Amendment, dated as of August 29, 2008 (the “Second Amendment”), is
to that certain Series D Convertible Preferred Stock Purchase Agreement, which
was dated as of June 13, 2007, and amended on August 29, 2008, by and among BPO
Management Services, Inc. (the “Company”), and the purchasers listed on the
signature pages hereto (the “Purchasers”).  The Company and the Purchasers are,
together, the “Parties.”
 
RECITALS
 
WHEREAS, the Parties entered into that certain Series D Convertible Preferred
Stock Purchase Agreement, dated June 13, 2007 (the “Stock Purchase Agreement”),
pursuant to which the Purchasers purchased shares of the Company’s Series D
Convertible Preferred Stock and warrants to purchase shares of the Company’s
Series D-2 Convertible Preferred Stock and Common Stock;
 
WHEREAS, the Parties entered into that certain Amendment to Series D Convertible
Stock Purchase Agreement , dated August 29, 2008 (the “First Amendment”),
pursuant to which Section 9.15 of the Stock Purchase Agreement was amended to
increase the number of shares of the Company’s common stock underlying permitted
options;
 
WHEREAS, the Company anticipates that it will enter into a business combination
transaction with Healthaxis Inc., a Pennsylvania corporation (“Healthaxis”), as
a result of which the Company will become a wholly-owned subsidiary of
Healthaxis and which transaction will be accounted as a reverse takeover (the
“Potential Healthaxis Transaction”);
 
WHEREAS, one of the conditions to the closing of the Potential Healthaxis
Transaction is the elimination of any and all duties or obligations of the
Company under the Stock Purchase Agreement;
 
WHEREAS, the Company and the Purchasers and their permitted assigns whose
signatures appear hereinbelow are not opposed to the closing of the Potential
Healthaxis Transaction and, accordingly, desire to amend the Stock Purchase
Agreement in such a manner as to eliminate any and all of the Company’s duties
or obligations thereunder and to eliminate any and all rights of the other
parties thereto;
 
WHEREAS, to effectuate such elimination, the Parties desire to delete in its
entirety each and every provision of the Stock Purchase Agreement and the First
Amendment such that (i) it shall be of no further force or effect, (ii) the
Company shall no longer have any duties or obligations thereunder, (iii) the
other parties thereto shall no longer have any rights thereunder, and (iv)
thereafter, none of the Parties shall be deemed to be bound thereby; and
 
WHEREAS, the Company and certain of the Purchasers are parties to that certain
Amended and Restated Warrant Acknowledgement dated August __, 2008 (the “Warrant
Acknowledgement”), pursuant to which the parties thereto amended the “Original
Warrants” referenced therein (as previously amended, the “Original Warrants”),
and the Parties to this Second Amendment desire to clarify that it was their
intent in the Warrant Acknowledgment to amend all of the Original Warrants.
 
NOW, THEREFORE, in consideration of the promises and covenants made herein, and
for such other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Parties hereby agree as follows:
 

                                                                  
 
-1-

--------------------------------------------------------------------------------

 

ARTICLE 1
 
AMENDMENT
 
1.           Amendment.
 
1.1           Subject to the provisions of Section 1.2, below, each and every
provision of the Stock Purchase Agreement and the First Amendment is hereby
deleted in its entirety such that (i) the Stock Purchase Agreement and the First
Amendment shall have no further force or effect, (ii) the Company shall no
longer have any duties or obligations thereunder, (iii) the other parties
thereto shall no longer have any rights thereunder, and, henceforth, none of the
Parties shall be deemed to be bound thereby.
 
1.2           Effectiveness.  If, as of the date hereof, the undersigned
Purchasers hold at least 75% of the “Preferred Shares” referenced in the Stock
Purchase Agreement and hold at least a majority of the shares issuable under the
currently outstanding Original Warrants, (a) the foregoing amendment shall be
effective and binding upon all of the Purchasers and their respective successors
and assigns independently of whether all of the Purchasers (and their permitted
assigns) have executed and delivered this Second Amendment to the Company and
(b) it is hereby expressly stipulated and agreed by the undersigned Purchasers
that the terms of the Warrant Acknowledgement shall be deemed to apply to, and
therefore amend, all of the Original Warrants, including those Original Warrants
held by any Purchaser who did not execute the Warrant
Acknowledgment.  Notwithstanding the foregoing, this Second Amendment shall not
become effective or deemed to become effective other than upon the closing of
the Potential Healthaxis Transaction, upon which closing this Second Amendment,
if executed and delivered by the Parties required to amend the Stock Purchase
Agreement and the Original Warrants, shall become effective.
 
ARTICLE 2
MISCELLANEOUS PROVISIONS
 
2.           Miscellaneous Provisions.
 
2.1           No Further Amendments.  In the event of any inconsistency between
the provisions of the Stock Purchase Agreement, the Original Warrants, the
Warrant Acknowledgment, and the provisions of this Second Amendment, the
provisions of this Second Amendment shall prevail.
 
2.2           Counterparts.  This Second Amendment may be executed in one or
more counterparts, each of which shall be deemed an original but all of which
when taken together shall constitute one and the same instrument.  Facsimiles or
portable document files transmitted by e-mail containing original signatures
shall be deemed for all purposes to be originally signed copies of the documents
which are the subject of such facsimiles or files.
 
2.3           Binding on Successors. This Second Amendment shall be binding upon
and shall inure to the benefit of the successors and permitted assigns of the
Parties.
 
2.4           Entire Agreement.  The Stock Purchase Agreement, as amended
hereby, contains the entire understanding among the Parties and supersedes any
prior written or oral agreements among them respecting the subject matter
contained herein.  There are no representations, agreements, arrangements or
understandings, oral or written, among the Parties relating to the subject
matter hereof that are not fully expressed or otherwise referenced herein and
therein.
 
[SIGNATURE PAGES TO FOLLOW]
 

                                                                
 
-2-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties hereto have executed or have caused a duly
authorized officer to execute this Second Amendment all effective as of the day
and year first above written.



THE COMPANY:
 
BPO MANAGEMENT SERVICES, INC.,
a Delaware corporation


By:
/s/ Patrick A. Dolan  
Name:
Patrick A. Dolan
 
Its:
Chief Executive Officer
 





THE PURCHASERS:
 
The undersigned hereby consents to the second amendment set forth herein.
 
VISION OPPORTUNITY MASTER FUND, LTD.


 
By:
/s/ Adam Benowitz  
Name:
Adam Benowitz  
Its:
Director  





RENAISSANCE CAPITAL GROWTH & INCOME FUND III, INC.




By:
/s/ Russell Cleveland    
Russell Cleveland
   
President
 


 
RENAISSANCE US GROWTH INVESTMENT TRUST PLC




By:
/s/ Russell Cleveland    
Russell Cleveland
   
President
 





US SPECIAL OPPORTUNITIES TRUST PLC




By:
/s/ Russell Cleveland    
Russell Cleveland
   
President
 



                                                         
 
-3-

--------------------------------------------------------------------------------

 
 
PREMIER RENN US EMERGING GROWTH FUND LTD.




By:
/s/ Russell Cleveland    
Russell Cleveland
   
President
 





BRIDGEPOINTE MASTER FUND LTD.




By:
     
Name:
   
Title:
 


 
HELLER CAPITAL INVESTMENTS LLC




By:
/s/ Ronald J. Heller    
Name: Ronald J. Heller
   
Title: Chief Executive Officer
 



-4-



--------------------------------------------------------------------------------